Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“Detection apparatus” in claim 1, 2, 5, 9 and 10. Generally speaking, a detection apparatus usually refers to a detector arrangement and/or system which usually includes a sensing device with a set of particular components (Page 4, Line 18, Page 5, Line 13, Page 6, Line 21) (Figures 1 – 4).
Applicant states that the detection apparatus interacts with a phase-locked loop providing detection of a phase difference between light-pulse trains at an application site caused by propagation-time variations along transmission paths (Page 4, Line 18, Page 5, Line 13, Page 6, Line 21) (Figures 1 – 4).
Applicant defines a preferred detection apparatus comprising a beam splitter or circulator in the beam path between the first light source and the application site as well as in the beam path between the second light source and the application site, the beam splitter or circulator guiding light pulses reflected by the application site towards a detector, e.g. in the form of a standard photodetector, incorporated in the phase-locked loop after passing through the transmission path in the return direction. Figures 1 – 4 all provide generic detrition apparatuses (Page 4, Line 18, Page 5, Line 13, Page 6, Line 21) (Figures 1 – 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “. i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9 and 11 -14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puppe et al. (US Pub. No. 2015/0357788 A1) in view of Sucha et al. (US Patent 6,396,856 B1).
With regards to claim 1, Puppe discloses a device (i.e., the device of Fig. 5) for generating temporally spaced light pulses (i.e., FIG. 1 illustrates a first sequence of temporally equidistant light pulses I and a second sequence of temporally equidistant light pulses II) (Figure 5) comprising a first light source 51 arranged to emit a first train of light pulses, a second light source 52 arranged to emit a second train of light pulses [0014] [0043] [0044], and a phase-locked loop arranged to regulate the relative phase of the light-pulse trains towards a target value [0020] [0044] [0045], wherein the two light-pulse trains each pass through an optical transmission path to an application site that is spatially remote from the light sources 51 & 52 and a detection apparatus 55 & 56 arranged to interact with the phase-locked loop is provided which detects a phase difference in the light-pulse trains [0043] - [0045] (Figures 5 and 6).
Puppe fails to expressly disclose a detection apparatus arranged to interact with the phase-locked loop is provided which detects a phase difference in the light-pulse trains at the application site caused by propagation-time differences along the transmission paths. Sucha is directed to methods and apparatuses for performing temporal scanning using ultra-short pulsewidth lasers in which only minimal (micro-scale) mechanical movement is required. The device also relates to methods for obtaining high-accuracy timing calibration, on the order of femtoseconds (Abstract).
Figure 13 shows a fast scanning laser apparatus, comprising at least 2  controllable sources 810 & 820; wherein at the sources 810 & 820 has a length changing unit cooperating with it, a stabilizer 830 which generates a control signal based on timing differences between a first pulse output from said first laser source 810 and a second pulse output from said second laser source 820, and which outputs said control signal to said length changing unit which thereby changes the length of said laser cavity based on said control signal and a phase lock loop circuit for detecting and controlling a phase difference between a first pulse output from said first short-pulse laser source810  and a second pulse output from said second short-pulse laser source 820; means for generating the control signal (i.e., controller) based on the phase difference detected by said phase lock loop circuit, and adjusting and outputting said control signal (Col. 21, Line 52 – Col. 22, Line 67) (Figures 12 and 13). Notice how the pulses returned from the EO probe and how pulses reflected from surfaces, splices, defects, etc. from the region of interest. 
In view of the utility, to minimize caused fluctuation in environmental conditions, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Puppe to include the teachings such as that taught by Sucha. 
With regards to claim 2, Sucha discloses the detection apparatus is further arranged to detect a phase difference of the light pulses reflected at the application site after passing through the transmission path in the return direction (Col. 21, Line 52 – Col. 22, Line 8) (Figures 12 and 13).
With regards to claims 3, Puppe modified by Sucha discloses the detection apparatus comprises a beam splitter BS 770 or circulator in the beam path between the first light source 710 and the application site (i.e., test element) as well as a beam splitter 761 in the beam path between the second light source 720 and the application site (i.e., test element), wherein the beam splitter 770 or circulator guides light pulses reflected by the application site in the return direction towards a detector (i.e., to DAQ). The combination fails to expressly disclose the exact combination of elements as claimed, for example, regarding claim 3, one BS guiding light from both sources while reflecting return light reflected from the test object. 
Notice that the particular placement of an element was held to be obvious. The examiner takes official notice that rearranging parts is well known and conventional in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the configuration as claimed in order to use less parts, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.  One would have been motivated to rearrange some parts in order to share some pathways for the purpose of compactness and having less parts where needed. 
With regards to claim 4, Puppe discloses the detector 55 & 56 is a photodetector [0043].
With regards to claim 5, Puppe discloses one detector 55 & 56 is assigned to each light-pulse train [0043].
With regards to claim 6, Puppe modified by Sucha discloses the detection apparatus comprises a beam splitter BS 770 or circulator in the beam path between the first light source 710 and the application site (i.e., test element) as well as a beam splitter 761 in the beam path between the second light source 720 and the application site (i.e., test element), wherein the beam splitter 770 or circulator guides light pulses reflected by the application site in the return direction towards a detector (i.e., to DAQ).
Puppe further teaches that a photo diode 30 in turn detects the light pulses generated. In a feasible configuration, it can be utilized for detecting a temporal coincidence of the generated light pulses of the first and the second sequence I and II, respectively, in order to synchronize the variation of repetition rates. As such, claim 6 would have been realized. 
With regards to claim 7, Puppe teaches that avoidance of interaction of light pulses from both light sources is necessarily not only achievable by way of polarization being orthogonal to each other [0041]. In an alternative embodiment, two light pulses can circulate spatially one behind the other in a ring-shaped resonator without coinciding, with it being possible to selectively modulate the circulating time of each light pulse by way of suitable switchable optical elements so that the time distance of the circulating light pulses is enhanced and/or lessened [0041] (Figures 5 and 6).
Puppe also teaches that the first and/or the second light source may have a polarization beam splitter BS which splits the radiation from the relevant light source to two (differently long) branches of the device in accordance with the relevant polarization status [0031] [0041] [0042] [0043] (Figures 5 and 6).
With regards to claim 8, Puppe the detection apparatus comprises beam splitters 53 & 54 arranged at the application site which guide the first and the second light-pulse trains to a phase detector 57 modified, which is arranged to detect the phase difference of the light-pulse trains, in a partial beam after passing through the transmission paths [0012] [0015] [0014] [0043].
With regards to claim 9, Puppe the device is arranged to periodically vary the target value of the relative phase of the light-pulse trains such that the first light-pulse train and the second light-pulse train have a periodically varying time offset [0026] [0040] [0043] [0045].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puppe and Sucha in view of Yahyapour et al. (Fastest Thickness Measurements with a Terahertz Time-Domain System Based on Electronically Controlled Optical Sampling. Applied Sciences. 2019; 9(7):1283).
With regards to claim 10, Puppediscloses the device as claimed according to claim 1 but fails to specifically disclose a terahertz transmitter and a terahertz receiver are located at the application site, wherein the first light-pulse train is supplied to the terahertz transmitter via the transmission path assigned to said train and the second light-pulse train is supplied to the terahertz receiver via the transmission path assigned to said train. 
Yahyapour discloses a terahertz TDS system comprising THz emitter and a THz receiver as claimed (Figure 1). In view of the utility, to include a measurement scheme as taught by Yahvapour including minimal fluctuations conditions while testing, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Puppe to include the teachings such as that taught by Yahyapour. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884